     Case 2:19-cv-00106 Document 77 Filed 05/11/20 Page 1 of 2 PageID #: 136



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


CLARENCE MURRAY,

                              Petitioner,

v.                                                  CIVIL ACTION NO. 2:19-cv-00106
                                                    (Criminal No. 2:17-cr-00011)

UNITED STATES OF AMERICA,

                              Respondent.



                         MEMORANDUM OPINION AND ORDER


       On February 6, 2019, the Petitioner, appearing pro se, filed a motion under 28 U.S.C. §

2255 to vacate, set aside or correct sentence (Document 68). On May 9, 2019, the United States

filed its response/motion (Document 74) seeking dismissal of the Petitioner’s 2255 motion.

       By Standing Order (Document 69) entered on February 12, 2019, this action was referred

to the Honorable Cheryl A. Eifert, United States Magistrate Judge, for submission to this Court of

proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636. On

April 16, 2020, the Magistrate Judge submitted a Proposed Findings and Recommendation

(Document 76) wherein it is recommended that this Court deny the Petitioner’s § 2555 motion,

grant the Respondent’s response/motion to dismiss, dismiss this matter with prejudice, and remove

this matter from the Court’s docket.

       Objections to the Magistrate Judge’s Proposed Findings and Recommendation were due

by May 4, 2020, and none were filed by either party.
                                               1
    Case 2:19-cv-00106 Document 77 Filed 05/11/20 Page 2 of 2 PageID #: 137



       The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and the Petitioner’s right to appeal this

Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir.

1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s § 2555 motion (Document 68) be DENIED,

the Respondent’s response/motion to dismiss (Document 74) be GRANTED, this matter be

DISMISSED WITH PREJUDICE, and this matter be REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Eifert, counsel of record, and any unrepresented party.

                                             ENTER:         May 11, 2020




                                                2
